ORDER
PER CURIAM.
Movant, James D. Edwards, appeals the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm.
Movant was originally sentenced prior to January 1, 1988. Movant filed a pro se motion under Rule 27.26 (repealed 1988) on March 18, 1987, which was overruled with prejudice on March 24, 1987. On April 15, 1987, movant filed a second pro se amended motion to vacate, set aside or recall the mandate. The motion was overruled on April 23, 1987, and no appeal was taken. On April 18,1987, movant filed another pro se motion to vacate pursuant to Rule 27.26 and on November 2, 1987 movant withdrew this motion without prejudice.
On June 3, 1988, movant filed his Rule 29.15 motion. Movant filed an untimely and unverified amended motion on December 14, 1988. The motion court issued its findings of fact and conclusions of law on May 5, 1989.
Although the motion court did not deny movant’s 29.15 motion on the grounds of it being a successive post-conviction relief motion, Rule 29.15(m) specifically prohibits the filing of a Rule 29.15 motion if a prior motion for post-conviction relief has been filed pursuant to Rule 27.26. Burroughs v. State, 774 S.W.2d 559, 560 (Mo.App.1989).
Judgment is affirmed in accordance with Rule 84.16(b).